DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and claim amendments submitted on 12/17/2021 were found persuasive by the Examiner.  Therefore, the previous set of rejections and claim objections set forth in the Non-Final Rejection submitted 11/01/2021 are withdrawn.
Applicant(s) drawing and specification amendments, filed 12/17/2021, are accepted and the previous drawing and specification objections are withdrawn.

Allowable Subject Matter
	Claims 16-35 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a filtration device comprising a rack that holds at least one container, the rack comprising at least one gas-outlet to supply a gas at a pre-defined pressure, a first pump to generate a super-atmospheric pressure level of the gas with a first tubing system connected to the first pump, a second pump to generate a sub-atmospheric pressure level of the gas with a second tubing system connected to the second pump, and at least one tube bridge having one end connected to the first tubing system via a first valve, the other end connected to the second tubing system via a second valve, and the at least one gas-outlet connected to the center of the bridge.  The filtration device further comprising a lid covering the at least one container, the lid comprising an opening that holds an object carrier comprising a 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798